Title: From John Adams to the Marquis of Carmarthen, 29 July 1785
From: Adams, John
To: Carmarthen, the Marquis of


          
            My Lord.
            Grosvenor Square July 29th. 1785.
          
          The Course of Commerce, since the peace, between Great Britain and the United States of America, has been such as to have produced many inconveniencies to the persons concerned in it, on both sides, which become every day more and more sensible. The Zeal of Americans to make remittances to british merchants, has been such as to raise the Interest of Money to double its usual standard, to increase the price of Bills of exchange to eight or ten per cent. above par, and to advance the price of the produce of the Country, to almost double the usual Rate, large sums of the circulating Cash, and as much produce as could be purchased at almost any rate, have been remitted to England: but much of this produce, lies in Store here, because it will not fetch, (by reason of the Duties and restrainsts on it) the price given for it, in America No political Arrangements having been made, both the british and American Merchants expected that the trade, would have returned to its old Channels, and nearly under the same regulations, found by long Experience to be beneficial, but they have been disappointed— the former have made advances, and the latter contracted Debts both depending on remittances, in the usual Articles, and upon the Ancient terms, but both have found themselves mistaken and it is much to be feared, that the Consequences will be numerous failures. The Cash and Bills have been chiefly remitted, neither, Rice, Tobacco, Pitch, Tar, Turpentine, ships, Oil, nor many other Articles, the great sources of Remittance formerly, can now be sent as heretofore, because of Restrictions and Imposts, which are new in this Commerce and distructive of it— And the Trade with the british West India Islands, formerly a vast source of remittance, is at present obstructed.
          These evils, My Lord, as far as they merely affect the Citizens of the United States, should not be offered to your Lordships consideration— They are proper Subjects for the deliberations of Congress, and the Legislatures of the several States: but as far as they affect the Merchants and Manufacturers of Great Britain and Ireland, and as far as they affect the general System of Commerce, Revenue and Policy of the british Empire—Your Lordship will undoubtedly give them their due weight.
          There is a litteral impossibility, My Lord, that the Commerce between the two Countries, can continue long to the advantage of either, upon the present footing. The evils already experienced will be much increased and more severely felt if the Causes of them are permitted much longer to opperate— It is the desire of the Citizens of the United States to Cultivate the most friendly intercourse with the King’s Subjects, and it will be with regret that they should see a necessity of searching for other resources as substitutes for british Commerce, either in other Countries or in Manufactures at Home. Whether it is not putting at hazard, too material an interest, to risque an Alienation from these Kingdoms, of the American Commerce, or any considerable part of it for the sake of the advantages that can be obtained by the present restrictions on it, is a question, which must be submitted to you Lordships consideration.
          In order to bring this Subject, so momentous to both Countries, under a candid discussion, I do myself the honour to inclose to Your Lordship, and to propose to the consideration of his Majesty’s ministers, a project of a fair and equitable Treaty of Commerce, between His Majesty and the United States of America prepared in conformity to the instructions of Congress, and submit it entirely to your Lordship to decide, whether the Negotiation shall be conducted with Your Lordship, or with any other Person to be invested with powers equal to mine, to be appointed for the purpose—
          With great Respect I have the / Honour to be—My Lord / Your Lordship’s / Most Obedt. Humble Serv.
          
            John Adams, Minister Plenipotentiary from the United States of America at the Court of Great Brittain
          
        